             Case 2:14-cr-00304-MCE Document 157 Filed 09/15/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW D. SEGAL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:14-CR-00304-MCE
12                                Plaintiff,           STIPULATION AND ORDER REGARDING
                                                       BRIEFING SCHEDULE ON DEFENDANT’S
13                          v.                         MOTION FOR REDUCTION IN SENTENCE AND
                                                       COMPASSIONATE RELEASE
14   JERMILA MCCOY,
15                                Defendant.
16

17

18

19                                                  STIPULATION
20         1.        Defendant Jermila McCoy filed a motion for reduction in sentence and compassionate
21 release on September 3, 2020. The government’s response is due by September 11, 2020, and any reply

22 due September 17, 2020. Government counsel requests additional time to obtain records and draft the

23 response brief.

24

25

26

27

28



30
             Case 2:14-cr-00304-MCE Document 157 Filed 09/15/20 Page 2 of 3



 1         2.      The government has requested, and the defense has consented to, additional time for

 2 briefing on defendant’s motion. The government seeks this time for purposes of providing notice and

 3 opportunity to be heard consistent with the Crime Victims Rights Act. 18 U.S.C. § 3771(a)(4).

 4 Accordingly, by this stipulation, the parties now move that:

 5                 a)     The government’s opposition or response to defendant’s motion, be due on

 6 September 25, 2020; and

 7                 b)     The defense reply, if any, will be due on October 2, 2020.

 8

 9         IT IS SO STIPULATED.

10
                                                         McGREGOR W. SCOTT
11                                                       United States Attorney
12   Dated: September 11, 2020
                                                         /s/ Matthew D. Segal
13                                                       MATTHEW D. SEGAL
                                                         Assistant United States Attorney
14

15
     Dated: September 11, 2020                           /s/ Linda Allison
16                                                       LINDA ALLISON
                                                         Counsel for Defendant
17

18

19

20

21

22

23

24

25

26

27

28



30
             Case 2:14-cr-00304-MCE Document 157 Filed 09/15/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, is due on

 5 September 25, 2020; and

 6                 b)     The defense reply, if any, will be due on October 2, 2020.

 7
           IT IS SO ORDERED.
 8

 9 Dated: September 14, 2020

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30
